Citation Nr: 0812899	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-09 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Polish Legion of American 
Veterans, U.S.A.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

Theveteran had active service from October 1968 to April 
1969.  This appeal is before the Board of Veterans' Appeals 
(Board) from an April 2005 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran has asserted that he should be granted a 
permanent and total disability rating for pension purposes on 
the basis that he is unable, due to multiple disabilities, to 
follow a substantially gainful occupation.  38 U.S.C.A. § 
1502(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b) (2), 
4.15, 4.17 (2007).  

The record indicates that the veteran has been incarcerated 
for more than 20 years and has not been afforded a VA 
examination at any time.  The Board recognizes that the 
Decision Review Officer at the RO denied the claim on the 
basis of the available evidence, without a medical 
examination, because an examination could not be obtained.  
In correspondence received in January 2007, the veteran 
indicated that he was scheduled to be released from 
incarceration in June 2008.  Because the medical record as it 
now stands is insufficient to make a proper determination on 
the merits of the veteran's claim, and because it appears 
that he will soon be available to report for an examination, 
the Board believes such examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The RO should confirm that the veteran is 
no longer incarcerated and then schedule him 
to undergo a VA general medical examination to 
determine the impact of any identified chronic 
disabilities on his ability to maintain 
employment.  Upon reviewing the claims file, 
the examiner should diagnose any present 
disorders and detail the severity of current 
disabilities.  The examiner should address the 
effect each disability has on the veteran's 
capacity for employment.  The examiner should 
also provide an opinion as to whether the 
veteran has any impairment of mind or body 
that is sufficient to render it impossible to 
follow a substantially gainful occupation, and 
if such impairment exists, the examiner must 
address whether it is reasonably certain to 
continue throughout the life of the veteran.  
A complete rationale for the opinions 
expressed must be provided.  

2.  Then, the RO should readjudicate the 
veteran's claim and, if the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to the 
Board for further consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

